BRICKELL, C. J. —
The taking of bail is defined by statute, as the acceptance by a competent court, magistrate, or officer, of sufficient bail for the appearance of the defendant according to the legal effect of his undertaking, or' for the payment to the State of a certain specified sum if he does not appear. — Code of 1876, § 4841. ' When not taken in open court, the undertalcing of bail must be in writing, signed by the defendant and at least two sufficient sureties, and approved by the magistrate or officer taking the same; and may be substantially in the form given by the statute. Code of 1876, § 4847.
The undertaking entered into by the appellants was taken by a competent magistrate, and conforms substantially to the statutory form, except that the magistrate did not endorse on it the word approved, and sign such endorsement. The only effect of the endorsement, if made, would have been as evidence of the fact that the magistrate had accepted the bail. There is no indication in the statute of a purpose to make such endorsement the exclusive evidence of this fact, and if the fact is controverted, any other satisfactory and legal evidence is admissible to prove it. Evidence that the undertaking was signed in the presence of the magistrate, and that on its execution he took possession of it and discharged the principal from arrest, when the undertaking is found subsequently on file in the court to which it binds the principal to appear, is as satisfactory evidence of the fact, as the endorsement would be, if it had been made in the most formal manner.
The judgment is affirmed.